Citation Nr: 0019664	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
injury to Muscle Group XIX, currently rated 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
resection of the left femoral cutaneous nerve, currently 
rated 10 percent disabling.

3.  Entitlement to service connection for a right leg 
disability, claimed secondary to residuals of a resection of 
the left femoral cutaneous nerve.

4.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.29, based on a period of hospitalization, 
beginning on July 1, 1997.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from February 1956 to 
February 1958, and from September 1958 to September 1961.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO).  

In April 1998, the veteran testified at a hearing at the RO.  
At that time, he raised claims for increased ratings for his 
service-connected low back and stomach disabilities.  These 
matter have not yet been adjudicated; thus, they are referred 
to the RO for initial consideration.


FINDING OF FACT

The veteran has submitted competent medical evidence of a 
link between a current right leg disability and his service-
connected left leg disability.  


CONCLUSION OF LAW

The veteran's claim of service connection for a right leg 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records are negative for complaints or 
findings of a chronic right leg disability.  On August 1961 
military separation medical examination, clinical evaluation 
of the veteran's lower extremities was normal, and he denied 
a history of arthritis, bone and joint deformities, lameness, 
and a "trick" or locked knee.

In September 1961, he filed a claim of service connection for 
residuals of injuries sustained in a June 1961 automobile 
accident; his application is silent for complaints or 
findings of right leg disability.  On October 1961, VA 
medical examination, no complaints or findings of abnormality 
of the right leg were noted.  

In March 1962, the veteran was admitted to a private hospital 
with a ventral hernia.  The diagnoses included ventral 
hernia, low back pain, and right thigh pain, cause 
undetermined.  In April 1962, he was again hospitalized with 
a chief complaint of polyarthritis.  During hospitalization, 
he experienced intermittent effusion in both knees which 
responded to therapy.  No other clinical pathology was 
identified.

In June 1997, the veteran sought VA outpatient treatment for 
increasing pain in the right leg, which he indicated was 
related to "war injury" of the low back.  He also 
complained of intermittent pain in the left leg, which he 
classified as "sciatic."  The diagnoses included pain in 
the right leg and rule out sciatica in the left leg.  The 
examiner concluded that the veteran needed "further 
evaluation for pain in both lower extremities" and referred 
him for admission to the VA domiciliary. 

On July 1, 1997, the veteran was admitted to the VA 
Domiciliary at the West Los Angeles VA Medical Center for 
evaluation and treatment of right leg pain, sciatica, 
diabetes, and hypertension.  On admission, he reported pain 
in the right lower extremity "off and on" for the past ten 
years.  He described aching pain in the right thigh 
anteriorly down to the knee when he walked.  He stated that 
when he sat, flexing his knee beyond 90 degrees resulted in a 
shooting pain down the front of the knee to the shin.  On 
physical examination, the veteran had full range of knee 
motion and tenderness over the right patellar tendon area and 
anterior right thigh.  The diagnoses included pain in the 
right thigh and knee, possible patellar tendonitis.  
Subsequent X-ray examination revealed osteoarthritis of the 
right knee.  

In January 1998, the veteran's attending physician at the VA 
Domiciliary certified that the veteran had been admitted for 
treatment of "service-connected injuries to the left lower 
extremity and related pain in the right lower extremity."  
He indicated that "these were the main reasons for his 
treatment here at this time."  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice- 
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set out the parameters 
of what constitutes a well-grounded claim, i.e., a plausible 
claim, meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the burden of section 5107(a).  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513 
(1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused a new disability, he or she must submit 
competent medical evidence of a causal relationship directly 
between the two disabilities to establish a well-grounded 
claim.  Jones v. Brown, 7 Vet. App. 134 (1994).

The Federal Circuit has recently emphasized that the well 
grounded claim requirement serves a "gatekeeping function" 
in the VA claims process, weeding out claims that are so 
lacking in merit that benefits cannot possibly be awarded, 
regardless of what assistance VA may be able to provide.  As 
the well-grounded claim requirement impacts on whether or not 
VA's duty to assist will be triggered, the claimant's burden 
of persuasion is low, as a high threshold risks the 
elimination of potentially meritorious claims, which would 
undermine the entire veteran-friendly nature of the veterans 
claim system.  Hensley v. West, 212 Fed. Cir 1255 (Fed. Cir 
2000)

As set forth above, on admission to the VA Domiciliary, the 
veteran reported right leg pain for the past ten years.  The 
diagnoses included pain in the right thigh and knee, possible 
patellar tendonitis.  Subsequent X-ray examination revealed 
osteoarthritis in the veteran's right knee.  In January 1998, 
his attending physician at the VA domiciliary indicated that 
the veteran's pain in the right lower extremity was related 
to his service-connected left leg disability.  

Based on the foregoing, as well as the other evidence of 
record, the Board concludes that the veteran's claim of 
service connection for a right leg disability is well 
grounded, in that it is plausible or capable of 
substantiation.  Hensley, supra.  Although the claim is well 
grounded, the Board is of the opinion that the current record 
is inadequate to render a fully informed decision on the 
issue without the benefit of medical expertise.  Thus, a 
remand to the RO for further evidentiary development is 
required in order to fulfill the statutory duty to assist.  


ORDER

The claim of service connection for a right leg disability is 
well grounded.


REMAND

As noted, the veteran has presented a well grounded claim of 
service connection for a right leg disability.  In light of 
the above discussion, however, it is the opinion of the Board 
additional development of the evidence is necessary.  In 
particular, the Board finds that a medical examination and 
opinion is necessary with respect to the nature and etiology 
of his current right leg disability.  

The veteran has also claimed entitlement to increased ratings 
for residuals of injury to Muscle Group XIX and residuals of 
resection of the left femoral cutaneous nerve.  To present a 
well-grounded claim for an increased rating of a service-
connected disability, a veteran need only submit competent 
testimony that symptoms, reasonably construed as related to 
service-connected disability, have increased in severity 
since the last evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

In this case, the veteran last had a VA medical examination 
for compensation purposes in January 1965, more than 35 years 
ago.  He now claims his service-connected disabilities have 
increased in severity since that time.  Thus, he has 
presented well-grounded claims for increased ratings for 
residuals of an injury to Muscle Group XIX and residuals of a 
resection of the left femoral cutaneous nerve.  

Because his claims are well grounded, VA has a duty to assist 
him in the development of facts pertinent to his claims.  
38 U.S.C.A. § 5107(a).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes conducting a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990).

Again, the record reflects that the veteran has not been 
examined for compensation purposes since 1965.  Although 
recent VA clinical records have been associated with the 
claims folder, these records do not contain specific findings 
regarding the pertinent schedular criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994) (an examination must provide 
sufficient information to rate the disability according to 
the applicable rating criteria).  

In view of the foregoing, a contemporaneous VA examination is 
warranted to address the veteran's contentions regarding the 
severity of his service-connected disabilities.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992) (where veteran claims a 
disability is worse than when originally rated, and available 
evidence is inadequate to evaluate the state of the 
condition, VA must provide a new examination).  

Finally, the Board finds that additional development of the 
evidence is also required with respect to the veteran's claim 
for a temporary total rating pursuant to 38 C.F.R. § 4.29, 
based on a period of hospitalization beginning on July 1, 
1997.  The record shows that the veteran was admitted to the 
Domiciliary at the West Los Angeles VA Medical Center on July 
1, 1997 for evaluation and treatment of bilateral leg pain, 
diabetes, and hypertension.  There is currently no discharge 
summary of record; in fact, it is unclear when, or if, the 
veteran was discharged from the VA Domiciliary.  In that 
regard, it is noted that the time of his April 1998 hearing, 
the veteran was still residing at the Domiciliary and 
testified that he continued to receive hospital treatment for 
his service-connected left leg disability.  The most recent 
VA clinical records in the claims folder, however, are dated 
in December 1997.  

In addition, the Board notes that the RO has denied the 
veteran's claim for a temporary total rating on the basis 
that the leg pain for which the veteran was admitted to the 
Domiciliary was due to a nonservice-connected back condition, 
not a service-connected left leg condition.  The RO based its 
opinion on a December 1997 letter from the veteran's VA 
physician to the effect that the veteran's severe 
degenerative disc disease was manifested in part by impaired 
nerve function in his right and left thighs.  However, the 
Board notes that by January 1998 letter, the veteran's 
attending physician certified that he had been admitted to 
the Domiciliary "for treatment of service-connected injuries 
to the left lower extremity and related pain in the right 
lower extremity."  He indicated that "these were the main 
reasons for his treatment here at this time."  The Board it 
is not free to substitute its own judgment for that of such 
an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
In light of the incomplete nature of the medical evidence of 
record relative to this issue, additional development of the 
evidence is deemed necessary.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit records from medical care 
providers who have treated him recently 
for his service-connected residuals of 
injury to Muscle Group XIX and residuals 
of resection of the left femoral 
cutaneous nerve.  After securing any 
necessary authorization for release of 
medical information, the RO should obtain 
copies of all records (not previously 
obtained) for association with the claims 
folder.

2.  The RO should also contact the West 
Los Angeles VA Medical Center and obtain 
copies of the veteran's period of care 
commencing on July 1, 1997, and associate 
it with the claims folder.

3.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded VA 
medical examination to determine (1) the 
nature and etiology of his current right 
leg disability; and (2) the current 
severity of his residuals of an injury to 
Muscle Group XIX and residuals of a 
resection of the left femoral cutaneous 
nerve.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  After examining the veteran and 
reviewing the results of any tests or 
studies, the examiner should provide (1) 
an opinion as to whether it is at least 
as likely as not that any current right 
leg disability found on examination is 
causally related to the veteran's period 
of service, an incident therein, or any 
service-connected disability; and (2) an 
assessment of the severity of the 
veteran's residuals of injury to Muscle 
Group XIX and residuals of resection of 
the left femoral cutaneous nerve.  In 
that regard, the report of examination 
should include an account of all 
manifestations of the residuals of injury 
to Muscle Group XIX and residuals of 
resection of the left femoral cutaneous 
nerve found present and the severity of 
those manifestations.  

4.  The RO should also request that a 
physician associated with Domiciliary at 
the West Los Angeles VA Medical Center 
where the veteran was residing, beginning 
July 1, 1997, provide comment on the 
medical conditions requiring the 
veteran's initial admission and ongoing 
care at the Domiciliary.  

5.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination reports to ensure 
compliance with the directives of this 
remand.  If not, remedial action should 
be taken.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  Thereafter, the RO should 
readjudicate the claims, to include 
consideration of whether all distinct 
symptomatology attributed to the 
veteran's service-connected disabilities 
is appropriately rated.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  
Consideration of 38 C.F.R. §§ 3.321(b)(1) 
should be specifically documented.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board for further 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 



